ON REHEARING.
BLANCHE, Judge.
For the reasons set forth in Appeal No. 9707 (La.App., 318 So.2d 68) entitled “Nelson v. Nelson,” the judgment appealed from in the instant case dated February 5, 1974, is amended to reflect credits of $4,766.63 and $1,000.00 against the amount of the judgment rendered in Appeal No. 9707. The judgment in the instant case (La.App., 311 So.2d 277) is further amended by crediting to it the amount of the judgment rendered this date in Appeal No. *719820 (La.App., 318 So.2d 71) entitled “Nelson v. Nelson,” namely, $10,932.43.
It is ordered, adjudged and decreed that there be judgment herein in favor of Sally Stafford Nelson and against John Prewitt Nelson, Jr., in the amount of $833.37, together with legal interest from date of judicial demand until paid. In all other respects, said judgment appealed from is hereby affirmed. Plaintiff-appellee is to pay all costs of this appeal.
Amended and as amended, affirmed and rendered.
Writ refused, La.Sup., 315 So.2d 39.